DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/10/2022 has been entered. Claims 1-27 and 41-46  are pending in the application (claims 28-35 withdrawn). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaha (20120091656).

	Regarding claim 41, Blaha (Figures 1-5) teaches a card-shuffling carousel (24) comprising: compartments configured to hold at least one card arranged radially about the carousel (Para. 0037-0038), wherein the compartments comprise: an aperture defined by at least two arms (Fig. 2-3, Part No. 26, 28); and a resilient material (29) (Para. 0039) extending between a bottom retention and a top retention in at least one of the at least two arms, wherein the resilient material has a length greater than a distance between the bottom retention and the top retention and at least one of the bottom retention or the top retention comprises a movable connection (Para. 0039).  


	Regarding claim 42, Blaha (Figures 1-5) teaches the resilient material (29) (Para. 0039) is fixed to at least one of the top retention and the bottom retention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha (20120091656) in view of Pececnik (20090243213).

	Regarding claim 1, Blaha (Figures 1-5) teaches a card-handling device, comprising: a playing card-shuffling apparatus; and a card rotation device (44) (Para. 0034) configured to rotate one or more playing cards about a minor axis of the one or more playing cards to randomly alter an orientation of lateral edges of the one or more playing cards as at least one of the one or more playing card enters the card-shuffling apparatus (24) (Para. 0037)
 	Blaha does not teach the minor axis of the one or more playing cards extending through a thickness of the one or more playing cards in a direction transverse to a longitudinal axis and a lateral axis of the one or more playing cards.  
	Pececnik (Figures 1-9) teaches the minor axis of the one or more playing cards extending through a thickness of the one or more playing cards in a direction transverse to a longitudinal axis and a lateral axis of the one or more playing cards (Para. 0157, 0164) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with the minor axis of the one or more playing cards extending through a thickness of the one or more playing cards as taught by Pececnik as a means of rotating cards around a central pivot point to alter an orientation of edges of the cards (Pececnik: Para. 0157).


	Regarding claim 2, the modified Blaha (Figures 1-5) teaches the card rotation device comprises a card input (44) (Para. 0034) of the card-handling device).  


	Regarding claim 3, the modified Blaha (Figures 1-5) teaches the card-handling device is configured to position the card rotation device in a first orientation with first lateral edges of the one or more playing cards facing the card-shuffling apparatus (24) (Para. 0037), the first lateral edges opposing the second lateral edges.  
 	The modified Blaha does not teach a second orientation with second lateral edges of the one or more playing cards facing the card-shuffling apparatus.
	Pececnik (Figures 1-9) teaches a second orientation with second lateral edges of the one or more playing cards facing the card-shuffling apparatus (Para. 0157, 0164) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with a second orientation with second lateral edges of the one or more playing cards facing the card-shuffling apparatus as taught by Pececnik as a means of rotating cards around a central pivot point to later an orientation of lateral edges of the cards (Pececnik: Para. 0157).


	Regarding claim 4, the modified Blaha (Figures 1-5) teaches the first lateral edges and the second lateral edges extend along longitudinal axes of the one or more playing cards. 


	Regarding claim 5, the modified Blaha (Figures 1-5) teaches the modified Blaha (Figures 1-5) teaches the card-handling device is configured to position the card rotation device in a first orientation with first lateral edges of the one or more playing cards facing the card-shuffling apparatus (24) (Para. 0037).
 	The modified Blaha does not teach the second orientation is approximately 180° of rotation different from the first orientation.  
	Pececnik (Figures 1-9) teaches the second orientation is approximately 180° of rotation different from the first orientation (Para. 0157, 0164, 0168) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the second orientation is approximately 180° of rotation different from the first orientation as taught by Pececnik as a means of rotating cards around a central pivot point (Pececnik: Para. 0157).


	Regarding claim 6, the modified Blaha (Figures 1-5) teaches an actuation system (Para. 0034) associated with the card rotation device (44) and a frame structure of the card-handling device, the actuation system configured to move the card rotation device (44) between the first orientation and the second orientation.  


	Regarding claim 7, the modified Blaha (Figures 1-5) teaches the actuation system (Para. 0034) is configured to automatically rotate the card rotation device (44) approximately 180°.


	Regarding claim 8, the modified Blaha (Figures 1-5) teaches a card output comprising a card output area (88) (Para. 0050) configured to receive playing cards from the card-shuffling apparatus (24), wherein the card output is configured to present the playing cards in a horizontal orientation with major faces of the playing cards extending a direction transverse to a gaming surface on which the card-handling device is utilized (See Fig. 1) (Para. 0029).  


	Regarding claim 9, the modified Blaha (Figures 1-5) teaches the card-shuffling apparatus comprises a carousel (24) (Para. 00037) configured to receive and eject the playing cards from a number of compartments arranged radially about the carousel (Para. 0049).


 	Regarding claim 11, the modified Blaha (Figures 1-5) teaches the carousel (24) (Para. 00037) comprises compartment modules each comprising at least two compartments, wherein each compartment module is configured to be individually removed from and positioned in the carousel (24), the compartment modules collectively comprising the number of compartments (Para. 0037). 

 
	Regarding claim 12, the modified Blaha (Figures 1-5) teaches the compartment modules each comprise at least four compartments and less than ten compartments (Para. 0033, 0048). 

 
	Regarding claim 13, the modified Blaha (Figures 1-5) teaches the carousel (24) is configured to receive the playing cards from the card rotation device in a compartment at a first position and eject the playing cards from the compartment into the card output area at a second position, wherein the second position is approximately 90° of rotation from the first position (See Fig. 1) (Para. 0049).  


	Regarding claim 14, the modified Blaha (Figures 1-5) teaches the playing cards are received into the card output area (88) (Para. 0029, 0050) in an orientation substantially transverse to an orientation in which the playing cards are received into the card-handling device in a card input (44) of the card-handling device. 


	Regarding claim 15, Blaha (Figures 1-5) teaches a card-handling device, comprising: a card input (22) (Para. 0034) configured rotate at least one playing card of a group of playing cards about a minor axis of the at least one playing card to alter an orientation of lateral edges of the at least one card (Para. 0034), wherein the card input (22) is configured to enable the at least one playing card to be provided to a card-shuffling apparatus (24) (Para. 00037) for shuffling playing cards after the orientation of the lateral edges of the at least one playing card has been altered (Para. 0029).  
 	Blaha does not teach a card input configured to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards, a minor axis of the at least one playing card extending through a thickness of the at least one playing card in a direction transverse to a longitudinal axis and a lateral axis of the at least one playing card.
	Pececnik (Figures 1-9) teaches a card input configured to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards, a minor axis of the at least one playing card extending through a thickness of the at least one playing card in a direction transverse to a longitudinal axis and a lateral axis of the at least one playing card (Para. 0157, 0164) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with a minor axis of the at least one playing card extending through a thickness of the at least one playing card as taught by Pececnik as a means of rotating cards around a central pivot point to alter an orientation of edges of the cards (Pececnik: Para. 0157).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blaha in view of Pececnik, further in view of Grauzer (20080303210).
 
	Regarding claim 10, Blaha (Figures 1-5) teaches the card-shuffling apparatus comprises a carousel (24) (Para. 00037) configured to receive and eject the playing cards from a number of compartments arranged radially about the carousel (Para. 0049).
 	Blaha does not teach the number of compartments comprise at least 100 compartments.  
 	Grauzer (Figures 1-11) teaches the number of compartments comprise at least 100 compartments (Para. 0079).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with the number of compartments comprise at least 100 compartments as taught by Grauzer as a means of adding more compartments to a card shuffling apparatus (Grauzer: Para. 0079). 

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha (20120091656) in view of Tseng (7874559).

	Regarding claim 16, Blaha (Figures 1-5) teaches a card-handling device configured to be mounted at or proximate a gaming surface, the card-handling device comprising: a card-shuffling apparatus (24) (Para. 00037)  for shuffling playing cards; and a card rotation device (44) (Para. 0034) configured to receive the playing cards in a substantially flat orientation and to alter an orientation of a leading edge of at least some of the playing cards while maintaining the at least some of the playing cards in the substantially flat orientation (Para. 0029, 0034).  
  	Blaha does not teach a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards while maintaining the at least some of the playing cards in the substantially flat orientation.
 	Tseng (Figures 1-6) teaches a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards (18) while maintaining the at least some of the playing cards in the substantially flat orientation (See Fig. 2-6) (Col. 2, Lines 36-61).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards as taught by Tseng as a means of rotating some cards to alter an orientation of the cards in a game (Tseng: Col. 2, Lines 36-61).


	Regarding claim 17, the modified Blaha (Figures 1-5) teaches the card-handling device is configured to transfer the playing cards to the card-shuffling apparatus (24) after the orientation of the leading edge of at least some of the cards have been altered by the card rotation device (44) (Para. 0034). 

 
	Regarding claim 18, the modified Blaha (Figures 1-5) teaches a card output area (88) for receiving the playing cards from an output of the card-shuffling apparatus (24), wherein the card output area (88) is configured to receive and store the playing cards in an orientation where major faces of the playing cards are substantially transverse to the gaming surface (See Fig. 1) (Para. 0029, 0050).  


	Regarding claim 19, the modified Blaha (Figures 1-5) teaches the card output area (88) is configured to hold between five-hundred and six-hundred playing cards in a single stack where the playing cards are substantially supported on sides of each of the playing cards (Para. 0050).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blaha  in view of Tseng, further in view of Pececnik.

	Regarding claim 20, Blaha (Figures 1-5) teaches the card rotation device comprises: a rotating elevator (Fig. 1, Part No. 44) (Fig. 1A, Part No. 44) (Para. 0034, 0036) configured to receive the playing cards with major faces of the playing cards in a plane substantially parallel to the gaming surface), and transport the playing cards from a first position above the card-handling device to a second position within the card-handling device (See fig. 1A) (Para. 0036); 8Serial No. 16/132,090a first card feed system (20) (Para. 0037) for transporting the playing cards from the rotating elevator in an area below the gaming surface to the card-shuffling apparatus (24) (Para. 0037), the first card feed system comprising a first card pathway; and an imaging system (58) (Para. 0037) oriented along the first card pathway of the first card feed system configured to read at least one indicia of the playing cards being transported along the first card pathway of the first card feed system (Para. 0037).  
 	Blaha does not teach rotate the playing cards at least 90° in the plane substantially parallel to the gaming surface. 
	Pececnik (Figures 1-9) teaches rotate the playing cards at least 90° in the plane substantially parallel to the gaming surface (Para. 0157, 0164) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with rotate the playing cards at least 90° in the plane substantially parallel to the gaming surface as taught by Pececnik as a means of rotating cards around a central pivot point to alter an orientation of edges of the cards (Pececnik: Para. 0157).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha in view of Pececnik, further in view of Soltys (20070241498).

	Regarding claim 21, Blaha (Figures 1-5) teaches a card-handling device configured to be positioned at a gaming structure having a playing surface, comprising: a card-shuffling apparatus (24) for shuffling playing cards; and a card output portion (88) for receiving the playing cards from the card-shuffling apparatus (24), wherein the playing cards are positioned by the card-shuffling apparatus (24) to be received into the card output portion (88) where major faces of the playing cards are oriented in a plane substantially transverse to the playing surface (See Fig. 1).  
 	Blaha does not teach the card output portion is in a first position at least partially within the card-handling device, where the card output portion is further configured to transport the playing cards to a second position where at least a portion of the card output portion is accessible from the playing surface.
 	Soltys teaches the card output portion (Fig. 2C-2D, Part No. 206) is in a first position at least partially within the card-handling device (See Fig. 2C) (Para. 0065), where the card output portion (206) is further configured to transport the playing cards to a second position where at least a portion of the card output portion is accessible from the playing surface (See Fig. 2D) (Para. 0065-0066).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with the card output portion is further configured to transport the playing cards to a second position where at least a portion of the card output portion is accessible from the playing surface as taught by Soltys as a means of delivering cards from with a card handling device to a playing surface above the game playing device (Soltys: Para. 0065-0066).


	Regarding claim 22, the modified Blaha (Figures 1-5) teaches the card-handling device is configured to output the playing cards in a stack where a height of the stack of the playing cards is slanted to extend along a major length of the card output portion (88) in a direction along the playing surface (Para. 0050).  


	Regarding claim 23, the modified Blaha (Figures 1-5) teaches a rotating card input device (44) (Para. 0034), wherein the rotating card input device (44) is configured to: receive the playing cards in a plane substantially parallel to the playing surface, rotate the playing cards within the plane substantially parallel to the playing surface (Para. 0034), and transport the playing cards as rotated to the card-shuffling apparatus (24) (Para. 0037).  


	Regarding claim 24, the modified Blaha (Figures 1-5) teaches the card output portion (88) enables an operator to slide a stack of the playing cards from the card output portion (88) onto the playing surface when the card output portion is in the second position (Para. 0050).  


	Regarding claim 25, the modified Blaha (Figures 1-5) teaches the card output portion comprises: a storage compartment (88) configured to hold the playing cards in a plane substantially parallel to the playing surface; and a movable guide (96) configured to alter a volume of the storage compartment (Para. 0050).  
 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha in view of Pececnik and Soltys, further in view of Dickinson (20090134575).

	Regarding claim 26, the modified Blaha (Figures 1-5) teaches the card output portion comprises a discharge end (94) configured to release a selected number of cards (Para. 0050).
 	The modified Blaha does not teach the card output portion comprises a door on an end of the storage compartment configured to release a selected number of cards.  
 	Dickinson (Figures 1-5) teaches the card output portion comprises a door (150) (Para. 0015) on an end of the storage compartment configured to release a selected number of cards.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the card output portion comprises a door on an end of the storage compartment configured to release a selected number of cards as taught by Dickinson as a means of providing a card output portion with a movable door that allows access to playing cards (Dickinson: Para. 0015).


	Regarding claim 27, the modified Blaha (Figures 1-5) teaches the card output portion comprises a discharge end (94) configured to release a selected number of cards (Para. 0050).
 	The modified Blaha does not teach the door comprises a magnetic securing device, and wherein the door is configured to displace to a position clear of a pathway upon which a stack of playing cards travels to exit the storage compartment of the card output portion.  
	Dickinson (Figures 1-5) teaches the door (150) (Para. 0015) comprises a magnetic securing device (160), and wherein the door is configured to displace to a position clear of a pathway upon which a stack of playing cards travels to exit the storage compartment of the card output portion (Para. 0015).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the door comprises a magnetic securing device as taught by Dickinson as a means of securing a door of a card output device (Dickinson: Para. 0015).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Blaha (20120091656) in view of Grauzer (20040067789).

	Regarding claim 43, Blaha (Figures 1-5) teaches a card-handling device for use with a gaming surface comprising: a retractable card input portion (44) (Para. 0034) configured to receive playing cards in an orientation substantially parallel to the gaming surface; a transportation device (20) (Para. 0037) configured to transfer the playing cards from the retractable card input portion (44) to a card-shuffling apparatus (24) within the card-handling device; and a card outlet (88) configured to receive the playing cards from the card-shuffling apparatus (24) and to deliver the playing cards to a location proximate the gaming surface in an orientation substantially transverse to the gaming surface (Para. 0050).
 	Blaha does not teach a retractable card input portion extending through the gaming surface.
 	Grauzer ) teaches a retractable card input portion (Fig. 1, Part No.14; Para. 0039, 0089) () extending through the gaming surface.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with a retractable card input portion extending through the gaming surface as taught by Grauzer as a means of raising and lowering a group of cards above and below a gaming surface (Grauzer: Para. 0039, 0089).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha in view of Grauzer, further  in view of Soltys (20070241498).

	Regarding claim 44, Blaha (Figures 1-5) teaches a card-handling device for use with a gaming surface comprising: a retractable card input portion (44) (Para. 0034) configured to receive playing cards in an orientation substantially parallel to the gaming surface.
 	Blaha does not teach the card outlet is configured to receive the playing cards from the card-shuffling apparatus at a location below the gaming surface.  
	Soltys teaches the card outlet (Fig. 2C-2D, Part No. 206) is configured to receive the playing cards from the card-shuffling apparatus at a location below the gaming surface (See Fig. 2C-2D) (Para. 0065-0066).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with the card outlet is configured to receive the playing cards from the card-shuffling apparatus at a location below the gaming surface as taught by Soltys as a means of delivering cards from a card handling device located below a playing surface to the playing surface by means of an elevator (Soltys: Para. 0065-0066).


	Regarding claim 45, the modified Blaha (Figures 1-5) teaches the card outlet (88) is configured to elevate the playing cards above the gaming surface and maintain the playing cards in the orientation substantially transverse to the gaming surface (Para. 0050).  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Blaha in view of Soltys (20070241498).

	Regarding claim 46, Blaha (Figures 1-5) teaches a card-handling device configured to be positioned at least partially below a gaming table upper surface, and comprising: a card intake area (44) (Para. 0034); a card-shuffling apparatus (24) (Para. 0037), the card intake area (44) configured to feed cards into the card-shuffling apparatus (24) (Para. 00037) in an orientation substantially parallel to a surface of the gaming table; and an output area (88) configured to receive the cards from the card-shuffling apparatus (24) in an orientation substantially transverse to the surface of the gaming table (Para. 0050).
 	Blaha does not teach an output area configured to receive the cards from the card-shuffling apparatus in an area beneath the surface of the gaming table and to transport the cards to an area at least partially above the surface of the gaming table.
	Soltys teaches an output area (Fig. 2C-2D, Part No. 206) configured to receive the cards from the card-shuffling apparatus in an area beneath the surface of the gaming table and to transport the cards to an area at least partially above the surface of the gaming table (See Fig. 2C-2D) (Para. 0065-0066).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with an output area configured to receive the cards from the card-shuffling apparatus in an area beneath the surface of the gaming table and to transport the cards to an area at least partially above the surface of the gaming table as taught by Soltys as a means of delivering cards from a card handling device located below a playing surface to the playing surface by means of an elevator (Soltys: Para. 0065-0066).



Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “a card rotation device configured to rotate one or more playing cards about a minor axis of the one or more playing cards to randomly alter an orientation of lateral edges of the one or more playing cards,” it is noted that the recited limitation states that rotating one or more of the playing cards about a minor axis of the one  or more playing cards results in the claimed “randomly alter an orientation of lateral edges of the one or more playing cards.” The prior art of Blaha a card rotation device (44) (Para. 0034) configured to rotate one or more playing cards about a minor axis of the one or more playing cards to randomly alter an orientation of lateral edges of the one or more playing cards. Blaha (Para. 0034) discloses: “For example, the movable side 48 may be movably coupled to the magazine 44 (e.g., to a track on or in a portion of the magazine 44) and may be biased (e.g., by a spring) in a direction toward the fixed side 46 in order to clamp a horizontal stack of playing cards between the sides 46, 48 (e.g., where a face of each playing card is oriented substantially transverse to a path of the card feed system 20.” As shown in Fig. 1 of Blaha, the cards a. The orientation of the cards after they have been rotated  results in the claim recitation of “to randomly alter an orientation of lateral edges of the one or more playing cards.”
[AltContent: textbox (Figure 1: Blaha Reference)]
    PNG
    media_image1.png
    873
    1296
    media_image1.png
    Greyscale











 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 15 of “a card input configured to rotate at least one playing card of a group of playing cards about a minor axis of the at least one playing card to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards,” it is noted that claim 15 is rejected under 35 USC 103 over Blaha in view of Pececnik. Pececnik (Figures 1-9) teaches a card input configured to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards (Para. 0157) (See figures 5A-5B). Pececnik (Para. 0157) discloses: “card holders H2 and H3 are mounted to a turntable 222 which rotates around a central pivot point 224. In this way, after cards have been shuffled, they can be delivered to card holder H2 which is then rotated by turntable 222 to the position occupied by card holder H3.” As shown in Fig. 5a of Pececnik, cards are located in card holders H1, H2, and H3. H2 (which contains cards) is rotated relative to H3 (where the term relative is being interpreted under BRI to mean “considered in relation or in proportion to something else; a thing having a relation to or connection with or necessary dependence on another thing”).

 	Regarding applicant’s argument that the prior art of record does not teach “reorienting a card relative to an adjacent card”, it is noted that the features upon which applicant relies (i.e., reorienting a card relative to an adjacent card) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 16 of “a card input configured to rotate at least one playing card of a group of playing cards about a minor axis of the at least one playing card to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards,” it is noted that claim 16 is rejected under 35 USC 103 over Blaha in view of Tseng (7874559). Tseng teaches a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards (18) while maintaining the at least some of the playing cards in the substantially flat orientation (See Fig. 2-6) (Col. 2, Lines 36-61). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards as taught by Tseng as a means of rotating some cards to alter an orientation of the cards in a game (Tseng: Col. 2, Lines 36-61). It is noted that the prior art Tseng discloses the claim recitation of “to alter an orientation of lateral edges of the at least one card relative to at least one adjacent playing card of the group of playing cards.” 


 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 16 of “a card rotation device configured to receive the playing cards in a substantially flat orientation,” it is noted that Blaha teaches a card rotation device (44) (Para. 0034) configured to receive the playing cards in a substantially flat orientation and to alter an orientation of a leading edge of at least some of the playing cards while maintaining the at least some of the playing cards in the substantially flat orientation (Para. 0029, 0034). It is noted that the claim recitation of “a flat orientation” is subjective as the cards themselves are flat and can be considered to be flat in a plurality of different orientations. Regarding applicant’s argument that the prior art does not teach the recitation in claim 16 of “a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards while maintaining the at least some of the playing cards in the substantially flat orientation,” it is noted that Tseng teaches a card rotation device configured to alter an orientation of a leading edge of at least some, but not all, of the playing cards (18) while maintaining the at least some of the playing cards in the substantially flat orientation (See Fig. 2-6) (Col. 2, Lines 36-61). As noted, the claim recitation of “a flat orientation” is subjective as the cards themselves are flat and can be considered to be flat in a plurality of different orientations. The prior art of Tseng teaches altering “an orientation of a leading edge of at least some, but not all, of the playing cards while maintaining the at least some of the playing cards in the substantially flat orientation” as claimed.

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 21 of “major faces of the playing cards are oriented in a plane substantially transverse to the playing surface,” it is noted that Blaha teaches the playing cards are positioned by the card-shuffling apparatus (24) to be received into the card output portion (88) where major faces of the playing cards are oriented in a plane substantially transverse to the playing surface (See Fig. 1). As shown in Fig. 1, the faces of the playing cards are “oriented in a plane substantially transverse to the playing surface” as claimed.

	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 26 of “the card output portion comprises a door on an end of the storage compartment configured to release a selected number of cards,” it is noted that Dickinson (Figures 1-5) teaches the card output portion comprises a door (150) (Para. 0015) on an end of the storage compartment configured to release a selected number of cards. As cited, the prior art of Dickinson (Para. 0015) discloses: “an adjustable door 150 conceals the card storage space 140 and any cards therein.”

	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 46 of “the card intake area configured to feed cards into the card-shuffling apparatus in an orientation substantially parallel to a surface of the gaming table,” it is noted that Blaha teaches the card intake area (44) configured to feed cards into the card-shuffling apparatus (24) (Para. 00037) in an orientation substantially parallel to a surface of the gaming table; and an output area (88) configured to receive the cards from the card-shuffling apparatus (24) in an orientation substantially transverse to the surface of the gaming table (Para. 0050). As noted, the cards are fed into the shuffling apparatus of Blaha (Fig. 1, Part No. 24) in a flat orientation (i.e. in an orientation substantially parallel to a surface of the gaming table) (See fig. 1). It is also noted that (as shown in Fig. 1 of Blaha) there is an output area (Blaha: Fig. 1, Part No. 88) configured to receive the cards from the card-shuffling apparatus (24) in an orientation substantially transverse to the surface of the gaming table (Para. 0050).

 	Regarding applicant’s argument that the prior art of record (Blaha) does not teach the recitation in claim 41 of “a resilient material extending between a bottom retention and a top retention in at least one of the at least two arms, wherein the resilient material has a length greater than a distance between the bottom retention and the top retention and at least one of the bottom retention or the top retention comprises a movable connection,” it is noted that Blaha (Figures 1-5) teaches a resilient material (29) (Para. 0039) extending between a bottom retention and a top retention in at least one of the at least two arms, wherein the resilient material has a length greater than a distance between the bottom retention and the top retention and at least one of the bottom retention or the top retention comprises a movable connection (Para. 0039). As shown in Fig. 8 of applicant’s drawings (reproduced as fig. 2 in this document), applicant discloses the claimed “resilient member” as part number 814. Applicant discloses the claimed “top retention” and the claimed “bottom retention” as part numbers 820 and 818, respectively. It is noted that the prior art of Blaha teaches a resilient material extending between a bottom retention and a top retention in at least one of the at least two arms (See Annotated Fig. 3 in this document), wherein the resilient material has a length greater than a distance between the bottom retention and the top retention and at least one of the bottom retention or the top retention comprises a movable connection (See Annotated Fig. 3 in this document). 

















[AltContent: textbox (Figure 2: Applicant's drawings)]
    PNG
    media_image2.png
    888
    724
    media_image2.png
    Greyscale



[AltContent: textbox (Figure 3: Blaha Reference)]
    PNG
    media_image3.png
    1495
    993
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 43-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711